 A. C. ROCHAT COMPANYincluding all places where notices to employees arecustomarily posted.Reasonable steps shallbe taken bythe Respondent to insure that such notices arenot altered,defaced, or coveredby other material.(b)Notify theRegionalDirector for Region 10, inwriting,within 20days from the date of receipt of thisDecision,what steps Respondent has takento complyherewith.2I In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read: "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminerof the National LaborRelations Board, and inorder to effectuatethe policiesof the National LaborRelationsAct,asamended, wehereby notify ouremployees that:WE WILL NOTunlawfully interrogateour employeesor threaten them with economic reprisalsor promisethem economic benefitsfor the purpose of influencingtheir union activities or sympathies.WE WILL NOTinany like or related mannerinterfere with, restrain,or coerce our employees inthe exercise of their right to self-organization, to form,join,or assistUnitedPackinghouse,Food & AlliedWorkers, AFL-CIO, or any otherlabor organization,tobargaincollectively through representatives oftheir ownchoosing,and to engage in otherconcertedactivitiesfor the purpose of collectivebargaining orother mutual aid or protection, or to refrainfrom anyor all such activities.All our.employeesare free to become orremain or torefrain from becoming or remainingmembers of UnitedPackinghouse,Food & Allied Workers, AFL-CIO, or anyother labor organization.GALBREATHBAKERY, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegionalOffice,528 Peachtree-SeventhBuilding,50 Seventh Street,N.E.,Atlanta,Georgia 30323,Telephone 526-5741.421A. C. Rochat Companyand E.R. Beeler,Director of Organization,Region III, SheetMetalWorkers International Association,AFL-CIO. Case 10-CA-5676.March 15, 1967SUPPLEMENTAL DECISION AND AMENDEDORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWN,JENKINS, AND ZAGORIAOn January 29,1965, the National Labor RelationsBoard issued its Decision and Order in this case,' inwhich it found that Respondent had violated Section8(a)(1), (3), and (5) of the National Labor RelationsAct, as amended. The Board found that theRespondent,whowas engaged in the sale,installation,and maintenance of air conditioning,heating, and refrigerating equipment, had initiallydischarged or laid off 5 employees because of theirunion activities; and had subsequently abandonedpart of its business, laying off 17 other employees,because of its refusal to recognize and bargaincollectivelywith the Union. The Board orderedRespondent to make whole the employees who werediscriminatorily discharged or laid off by paying toeach the amount he would have earned from thetime of discharge or layoff until such time as eachsecured substantially equivalent employment withanother employer or with Respondent in the event itresumed its former operations. The Board alsoordered Respondent to reinstate all the employeeswho were discharged or laid off in the event itresumed operations, and to create a preferentialhiring list and notify the employees on that list thatin the event it resumed operations, it would reinstateallthose employees who were discriminatorilydischarged or laid off.On October 11, 1966, the Board issued a notice toshow cause in this proceeding requesting the partiesto show cause why, in the light of the SupremeCourt'sdecisioninN.L.R.B.v.DarlingtonManufacturing Co.,2the Board's Order should notbe modified to find that the Respondent did notviolate the Act by discontinuing part of its businessand laying off the 17 employees. The Board notedthat inDarlingtonthe Court pointed out that it wasnot an unfair labor practice for an employer to shutdown part of its business permanently for antiunionreasons unless the partial closing was motivated by apurpose to "chill unionism" in any of the remainingparts of its business.Thereafter the Respondent and the ChargingParty filed responses to the show cause order. The' 150 NLRB 1402.2380 U.S. 263.163 NLRB No. 49 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDChargingParty takes the position that theDarlingtondecision is not in conflict with theBoard's decision since the Respondent's motive wasto chill unionism3 and that the Board's decisionshould not be changed. The Respondent contendsthatbecause its president, A. C. Rochat, wasmotivated by his religious beliefs in refusing tobargain with the Union and in closing down the sheetmetaloperations, the Board should vacate its order.Inany event, the Respondent contends thatDarlingtoniscontrolling to the extent that thepermanent closing down of its sheet metaloperations and laying off the 17 employees was notinviolationof the Act. We find merit in theRespondent's position to the extent herein indicated.Initially we state that we adhere to that portion ofour earlier findings, adopting thereby the TrialExaminer's findings, that the Respondent violatedSection 8(a)(1) of the Act by interrogating itsemployees concerning theirunionactivities and bythreatening them with loss of employment if theUnion won the election. We also adhere to ourfinding that the Respondent violated Section 8(a)(3)of the Act by discharging Gene Bruce, Louie Mills,Ralph Cox, Bobby Dukes, and C. D. Chandler; andviolated Section 8(a)(5) by its general refusal to meetand bargain with the Union as the statutoryrepresentative of its employees after the Union'scertification.The evidence in the record makesclear, and we are offered no proof to the contrary,that the Respondent's conduct on which theseviolations are based was motivated by antiunionconsiderations and that such conduct occurredbefore any decision was taken by the Respondent toterminate its sheet metal operations.The Supreme Court's decision inDarlington,however, compels a different conclusion as to theRespondent's liability for the layoff of the 17employees upon the closing down of its sheet metaloperations. InDarlingtonthe Supreme Court statedthat it is not an unfair labor practice for an employerto shut down part of its business permanently forantiunionreasons, unless the partial closing is"motivated by a purpose to chill unionism in any ofthe remaining [parts of business"explaining:If the persons exercising control over a plantthat is being closed for anti-union reasons (1)have an interest in another business, whether ornot affiliated with or engaged in the same line ofcommercial activity as the closed plant, ofsufficient substantiality to give promise of theirreaping a benefit from the discouragement ofunionization in that business; (2) act to closetheir plant with the purpose of producing such aresult;and (3)occupy a relationship to the otherbusinesswhichmakesitrealisticallyforeseeable that its employees will fear thatsuch business will also be closed down if theypersist in organizational activities,we think thatan unfair labor practice has been made out.Id.,275.The closing down of the Respondent's sheet metaloperationswas, of course,triggeredby unionconsiderations,but we cannot find on the evidencebefore us that the purpose was to "chill"unionism inthe remaining part of its business.For one thingthere is no affirmative evidence that such was theintentionof A. C.Rochat,who guidedthe destiniesof the Respondent.Respondent'sactivities otherthan its sheet metal operations were in the sale ofair-conditioningandrefrigerationequipment.Respondent's sales force consisted of Respondent'ssalesmanager,John Rochat,a brother of A. C.Rochat,and one salesman.While its installationservices were unquestionably important to its salesactivities,and vice versa,we have no evidence as tothe relative profitability of these two activities. Notonly is it reasonable to infer that the elimination ofthe installation services could,without more, serveto affect the volume of sales,but the evidence showsthat,after the closing down of its sheet metaloperations,Respondent voluntarily restricted itssalestotransactions thatwouldnotrequireinstallation by Respondent and so instructed itssalesman.4In such circumstances we cannot inferthat Respondent disposed of a substantial part of itsbusiness involvingthe layoffof 22 employeesbecause it believed that by doing so it woulddiscourage the unionization of a salesman and abookkeeper and that it would reap a substantialeconomicbenefitfromsuchdiscouragement.Moreover,there is no evidence that the Union, orany other labor organization, was in any wayinterested in conducting an organizing campaignamong the two remaining employees,so as to havemade their organization a prime concern of theRespondent,and, indeed,theUnion appears toconcede that the two employees were not, in fact,amenable to unionization.For the foregoingreasonswe conclude that Respondent'spurpose in closingdown its sheet'metal operations was not to "chill"unionism among its remaining employees,and thattermination of these operations was not,therefore, inviolation of Section 8(a)(3) ofthe Act.As tothe Respondent's conduct in closing downits sheet metal operations and disposing of its assetswithout informing or consulting with the Union, theTrialExaminer found, and we agreed, that itThe Charging Party argues that where an employer soreduces the size and changes the method of operation to a degreethat the remainingportion isnot amenable to unionization, hispurpose has been to defeat the unionin the remainingportion"Such evidence as we have in the record suggests that a sale ofequipment was more likely to be effectuated if it carried with it anobligation to install A. C. ROCHAT COMPANY423constituted a violation of Section8(a)(5) of the Act.We still holdto the principle as we recently stated inOzark Trailers,Incorporated,5that an employer whodecides to terminate a portion of its business has anobligation to "engage in a full and frank discussionwith the collective-bargaining representative inwhich a bona fide effort will be made to explorepossible alternatives,ifany,thatmay achieve amutuallysatisfactoryaccommodationoftheinterestsof both theemployer and the employees."But, on reexaminationof therecord,we arepersuaded that this aspect of Respondent's conductdoes not merit a finding of an 8(a)(5) violation eA enthoughwe regard the Respondent'saction interminating his sheet metal operations as only apartial closing asdefined bythe Supreme Court initsDarlingtondecision.In that connectionthe evidence shows that theUnionwas informedbyRespondent'sattorneyshortly afterthe election that Respondent wouldnever sign acontract with the Union because of A.C.Rochat'sreligiousconvictions,and thatRespondentwould rathersell the business.It is notdisputedthat Respondent madebona fide efforts todispose ofits business,which,if successful, wouldhave permitted its continuation as a going concernand the preservationof the Union's interest.In fact,the Union offered to help Respondent find a buyer,and evensucceededin referring one prospectivebuyer. Unfortunately,all attempts to consummate asale of the business ended in failure.It was only thenthat Respondent made its decision to dispose of itsmachines and equipmentby sale andauction.We arenot enlightened on how,in the foregoingcircumstances,the Respondent and theUnion couldhaveengagedineffectivebargainingbeforeRespondent made the irreversible decision anddisposedof its assets.The problemwas not aneconomic one, and we cannotsee wherein A. C.Rochat's religious convictions,which were at theheartof the Union's difficultywith Respondent,could be anapt subjectfor collectivebargaining inthismatter.We are of the opinionnow, and so findupon considerationof all the circumstances of thiscase,that theRespondentdid notviolateSection8(a)(5) of the Act inconnection with the sale anddispositionof its assets.The conclusions we have reached heredictate, inlightof the Court's decision inDarlington,an alteredremedy.As wehaveindicated,the permanentclosing ofthe sheetmetal operations terminatedRespondent's liability after March 6, 1964, the dateon which itfirst disposedof a substantial part of itsphysicalassets.Thusthere can be nobackpay forthe 17 employees laid off atthat time.However, itdoes not affectRespondent'sliabilityfor thediscriminatorydischargeofthefivenamedemployees,and with respect to them we shall orderthe Respondent to make them whole for any loss ofpay they may have suffered by reason of thediscriminationagainstthem.Theirbackpay,however, shall be for the period from the date ordates of their respective discriminations to March 6,1964, the date on which the Respondent terminatedits sheet metal operations,and beyond which thereis to be no liability for backpay. Furthermore, we arealso of the opinion that it will effectuate the policiesof the Act to order the Respondent to cease anddesist from engaging in conduct herein found to bein violationof the Act.Our decision herein is based on a finding thatRespondent has permanently terminated its sheetmetal operations.On the chance that Respondentmay, under circumstances that we cannot foresee,resume such operations, we shall,in order to meetsuch contingencies,retain jurisdiction herein so thatwe may then reconsider the implications of suchaction on Respondent's part.AMENDED ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that Respondent, A.C. Rochat Company, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with SheetMetalWorkersInternationalAssociation,AFL-CIO,or any other labor organization, as theexclusive representative of any of its employees atRespondent'sKnoxville, Tennessee,plant, in anappropriate unit.(b)Discouraging membership in the above-namedor any other labor organization of its employees bydischarging or laying off any of its employeesbecause of their union activities or otherwisediscriminating in regard to their hire or tenure ofemploymentoranytermorconditionofemployment.(c)Threatening employees to discontinue anyoperations or departments or to discharge any ofthem or to take other reprisals because ofmembership in, or activities on behalf of, the above-named or any other labor organization.(d) Interrogatingemployees concerning theiractivities in behalf of the above-named Union, or anyother labor organization,in a manner constitutinginterference, restraint, or coercion in violation of theAct.(e)Threatening employees that it will not bargainwith the above-named Union,or any other labororganization, notwithstanding the fact that saidUnion is certifiedby theNational Labor RelationsBoard as the representative of the Respondent'semployees.5161 NLRB 561 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Creating the impression that its employees areIT IS FURTHER ORDERED that the Board reservesunder surveillance in their union activities in ato itself the right to reconsider and modify themanner constituting interference, restraint, andprovisionsof thisAmended Order, if madecoercion in violation of the Act.necessary by circumstances not now apparent.(g) Inanyothermanner interferingwith,restraining,or coercing its employees in the exerciseof their right to self-organization,to form,loin, orassistSheetMetalWorkersInternationalAssociation,AFL-CIO,oranyotherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engageinother concerted activities for the purpose ofcollectivebargainingorothermutual aid orprotection,and to refrain from any or all suchactivities.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Make wholeC.D.Chandler,Gene Bruce,Louie Mills, Ralph Cox, andBobbyDukes, who werediscriminatorilydischarged,for any loss of pay theymay have suffered by reason of the discriminationagainst them, in the manner set forth in the sectionof the Trial Ekaminer'sDecision entitled "TheRemedy," as modified by our supplemental decisionherein.(b)Post at its offices and plant at Knoxville,Tennessee,copies of the attached amended noticemarked"AppendixA. 116 Copies ofsaid notice, to befurnished by the Regional Director for Region 10,afterbeingdulysignedbyRespondent'srepresentative,shallbe posted by Respondentimmediatelyuponreceiptthereof,andbemaintainedby itfor 60 consecutive days thereafter,in conspicuous places, including all places wherenoticestoemployees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced, orcovered by any other material.Inasmuch as theposting ofa notice in a plant with drastically reducedoperations would be inadequate to inform all of theaffected parties, the Respondent shall also mail anexactcopy ofthe amended notice to the Union and toeach of the employees listed in the attached"AppendixA." Copies ofsaid notice, also to befurnishedby theRegional Director for Region 10,shall,afterbeingsignedbyRespondent'srepresentative,be mailed immediately after receiptthereof.(c)Preserve and, upon request,make available tothe Board or its agents,for examination and copying,all payroll records, social security payment records,timecards,personnel records and reports, and allother records necessary for determination of theamount of backpay due under the terms of thisAmended Order.(d)Notifythe Regional Director for Region 10, inwriting,within 10 days from the date of thisAmended Order,what steps have been taken tocomply herewith.6 In the event that this Amended Order is enforced by a decreeof a United States Court of Appeals,there shall be substituted forthe words"a Supplemental Decision and Amended Order" thewords"a Decree of the United States Court of Appeals,Enforcingan Amended Order "APPENDIX AAMENDED NOTICE TO ALL EMPLOYEESPursuant to a Supplemental Decision andAmended Order of the National Labor RelationsBoard, and in order to effectuate the policies of theNationalLaborRelationsAct, as amended, wehereby notify our employees that:WE WILL NOT refuse to bargain collectivelywithSheetMetalWorkers InternationalAssociation,AFL-CIO, or any other labororganization, as the exclusive representative ofour employees in an appropriate unit.WE WILL NOT discourage membership in theabove-named, or any other labor organization ofour employees, by discharging or laying off anyof our employees, or otherwise discriminate inregard to their hire or tenure of employment orany term or condition of employment.WE WILL NOT threaten to discontinue ourbusiness or to discharge any of our employeesor to take other reprisals against them becauseof their membership in, or activities on behalfof, any labor organization.WE WILL NOT interrogate our employeesconcerning their union activities in a mannerconstitutinginterference,restraint,andcoercion in violation of Section 8(a)(1) of theAct.WE WILL NOT threaten our employees that wewillnot bargain with any labor organizationnotwithstanding the fact that it is certified bytheNational Labor Relations Board as therepresentative of our employees.WE WILL NOT create among our employeesthe impression that they are under surveillancein their union activities in a manner constitutinginterference, restraint, and coercion in violationof Section 8(a)(1) of the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform, join, or assist Sheet Metal WorkersInternationalAssociation,AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other NORTHWEST SMORGASBORD, INC.425mutual aid or protection, and to refrain from anyor all such activities.WE WILL make whole C. D. Chandler, GeneBruce, Louie Mills, Ralph Cox, and BobbyDukes for the discrimination practiced againstthem.A. C. ROCHATCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions they may,communicate directly with the Board's RegionalOffice, 528 Peachtree-Seventh Building, 50 SeventhStreet, Atlanta, Georgia 30323, Telephone 526-5741.Northwest Smorgasbord,Inc.' EmployerandLocal Joint Executive Board of Hotel &RestaurantEmployees and BartendersInternational Union,AFL-CIO,Petitioner.Case 19-RC-4060.March 15,1967DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAUpon a petition duly filed under Section 9(c) of theNationalLabor Relations Act, as amended, ahearing was held before Sam T. Kabanuck, HearingOfficer. The Hearing Officer's rulings made at thehearing are free from prejudicial error and arehereby affirmed. The Employer and the Petitionerhave filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theThe Employer's name appears as amended at the hearingtThis figure does not include the State sales tax of 4 2 percent.aCarolina Supplies and Cement Co,122 NLRB 88.4Intergraphic Corporation of America,160 NLRB 100;CityLine Open Hearth, Inc.,141 NLRB 799,Wallace Shops, inc,133NLRB 36,SequimLumberand Supply Company, 123NLRB 1097;MillerContainerCorporation,115 NLRB 509Attached to the brief filed by the Employer is a request that theBoard consider additional data based on the Employer'soperations since the hearing or, alternatively, that the Boardreopen the record for the presentation of such data. To considerpost hearing business fluctuations,however, is contrary to the163 NLRB No. 57National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer, which contests the Board'sassertion of jurisdiction, has been engaged sinceNovember 1, 1966, in the operation of a restaurant inSeattle,Washington. The Employer's receipts forthe first month of operation totaled over $46,496.2Projecting this figure on an annual basis indicatesthat the Employer's volume of business will totalover $500,000 a year, and, therefore, that theEmployer'soperationmeetstheBoard'sjurisdictional standard for retail enterprises.3The Employer contended at the hearing (1) thatthe Board lacks jurisdiction because the restauranthas been in operation for so short a time, and (2) thatthe restaurant business generally declines after theinitial period of operation. We find no merit in thesecontentions. As to (1) the Board, in administering itsjurisdictionalstandards,customarilyprojectsavailable revenue figures with respect to a businessin operation for less than a year.4 As to (2) thiscontention is conjectural. Accordingly, we find thatthe Employer is engaged in commerce, and that itwilleffectuate the policies of the Act to assertjurisdiction.'2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.Allproductionandmaintenance employeesemployed by the Employer at 85th and 1st AvenueN.W., Seattle,Washington, excluding all officeclericalemployees, guards, and supervisors asdefined in the Act.[Text of Direction of Election omitted frompublication.]basic considerations underlying the Board's projectionpolicyAswe are satisfied that the Employer's operations on a projectedbasis meet the Board's jurisdictional standards,we see no reasonfor deferring the right of the Employer's employees to availthemselves of the processes of the Act The proffer of additionaldata is therefore rejected, and the motion to reopen the record ishereby denied5In view of this determination, we find it unnecessary toconsider the Petitioner's alternative contention that the Employerand the corporation under whose franchise it operates constitute asingle employer